    Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 1 of 24 PageID #:26608




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    TOYO TIRE CORPORATION, et al.,

    Plaintiffs,
                                                      Case No. 14-cv-00206
    v.
                                                      Judge Mary M. Rowland
    ATTURO TIRE CORPORATION, et
    al.,

    Defendants.

                         MEMORANDUM OPINION AND ORDER

         Plaintiffs Toyo Tire Corporation and Toyo Tire U.S.A. Corp. (collectively, “Toyo”),

brought this action against Defendants Atturo Tire Corporation (“Atturo”) and Svizz-

One Corporation Ltd. (“Svizz-One”) asserting a number of claims including that

Defendants infringed the trade dress on Toyo’s Open Country Mountain Tires

(“OPMT” tires). The allegedly infringing tire is Atturo’s Trail Blade M/T. Atturo

responded with seven counterclaims. Toyo and Atturo have both filed motions for

summary judgment.

         Atturo moves for summary judgment on the issues of trade dress functionality,

secondary meaning, and likelihood of confusion. Atturo requests a finding that it is

not liable for trade dress infringement under the Lanham Act or for violation of the

Illinois Deceptive Trade Practices Act. For the reasons stated below, Atturo’s motion

[619] is granted. 1




1   Toyo’s summary judgment motion [606] is addressed in a concurrently issued opinion.
                                                                                          1
 Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 2 of 24 PageID #:26609




                      SUMMARY JUDGMENT STANDARD

   Summary judgment is proper where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A genuine dispute as to any material fact exists if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The substantive law controls which facts are

material. Id. After a “properly supported motion for summary judgment is made, the

adverse party must set forth specific facts showing that there is a genuine issue for

trial.” Id. at 250 (internal quotations omitted).

   The Court “consider[s] all of the evidence in the record in the light most favorable

to the non-moving party, and [] draw[s] all reasonable inferences from that evidence

in favor of the party opposing summary judgment.” Skiba v. Ill. Cent. R.R. Co., 884

F.3d 708, 717 (7th Cir. 2018) (internal citation and quotations omitted). The Court

“must refrain from making credibility determinations or weighing evidence.”

Viamedia, Inc. v. Comcast Corp., 951 F.3d 429, 467 (7th Cir. 2020) (citing Anderson,

477 U.S. at 255). In ruling on summary judgment, the Court gives the non-moving

party “the benefit of reasonable inferences from the evidence, but not speculative

inferences in [its] favor.” White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016)

(internal citations omitted). “The controlling question is whether a reasonable trier

of fact could find in favor of the non-moving party on the evidence submitted in




                                                                                       2
    Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 3 of 24 PageID #:26610




support of and opposition to the motion for summary judgment.” Id. (citation

omitted).

     When cross-motions for summary judgment are filed, the Court construes all facts

and draws all reasonable inferences in favor of the party against whom the motion

was filed. Indianapolis Airport Auth. v. Travelers Prop. Cas. Co. of Am., 849 F.3d 355,

361 (7th Cir. 2017). The Court treats the motions separately. Marcatante v. City of

Chi., 657 F.3d 433, 439 (7th Cir. 2011). See also Kreg Therapeutics, Inc. v. VitalGo,

Inc., 919 F.3d 405, 416 (7th Cir. 2019) (“Each cross movant for summary judgment

bears a respective burden to show no issue of material fact with respect to the claim.”).

                                      BACKGROUND 2

    I. Relevant Procedural History

     Toyo filed this lawsuit against Atturo and Svizz-One in January 2014, alleging

design patent infringement and trade dress infringement and dilution. (Dkt. 1).

Atturo responded to Toyo’s complaint with seven counterclaims. (Dkt. 39). Toyo’s

remaining claims against Atturo and Svizz-One are for trade dress infringement

under the Lanham Act, 15 U.S.C. § 1125(a), and violation of the Illinois Deceptive

Trade Practices Act, 815 ILCS 510/1, et. seq. (“IDTPA”) (Dkt. 1, Cts. II & VI). Toyo’s

other claims were dismissed with prejudice in 2014 and 2017. (see Dkts. 26, 38, 384).


2The facts cited are undisputed unless otherwise noted. Atturo’s Rule 56.1 Statement of Facts
in support of its motion for summary judgment as to functionality (Dkt. 619-2) is abbreviated
as “DSOF Function.” Atturo’s Rule 56.1 Statement of Facts as to secondary meaning (Dkt.
619-3) is abbreviated as “DSOF Sec. Mean.” Toyo responded to these statements of fact at
Dkt. 629 and Dkt. 633 respectively. Toyo’s Statement of Additional Facts (“TSAF”) is at Dkt.
637. Atturo responded to Toyo’s additional facts at Dkt. 652-1. The Court also incorporates
by reference facts in the background section in its concurrently entered opinion ruling on
Toyo’s summary judgment motion.
                                                                                           3
    Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 4 of 24 PageID #:26611




     On July 23, 2018, this Court granted Atturo’s motion for sanctions, barring Toyo

from asserting that the trade dress is the two-dimensional surface layer of the tread

blocks. 3 (Dkt. 502). Instead the Court limited Toyo to the trade dress it had disclosed

during fact discovery: “the overall visual appearance and impression conveyed by the

commercial Open Country M/T tire tread design,” the elements of which were “the

three-dimensional shoulder blocks, center blocks, grooves, stone ejectors, and sipes of

the OPMT tread.” (Id.; DSOF Function. ¶¶5-6). The Court’s sanctions order limiting

Toyo to the three-dimensional version of its product design led to the Court’s Daubert

ruling excluding the opinions of Toyo experts Michael Rappeport [405], Larry

Chiagouris [411], and Charles Patrick [413] who had each opined about a two-

dimensional version of the trade dress. (Dkt. 564). 4

    II. Atturo’s Motion

     Atturo’s summary judgment motion requests that the Court find as a matter of

law that (1) Toyo’s asserted OPMT trade dress is functional; (2) Toyo’s asserted trade

dress did not acquire secondary meaning by the time Atturo began using its allegedly

infringing Trail Blade M/T tire in 2012; and (3) there is not a likelihood of confusion

as to the source or affiliation of Atturo’s Trail Blade M/T tire. Atturo moves for




3 The Court found that Toyo asserted this two-dimensional trade dress for the first time
during expert discovery after its three-dimensional trade dress was only articulated after
several court orders requiring Toyo to do so. (See Dkt. 502, describing the procedural history
of establishing what the trade dress actually is in this case in painstaking detail).

4This order assumes familiarity with the Court’s Daubert ruling. The Court also granted in
part and denied in part Toyo’s Daubert motion as to Atturo expert Aric Rindfleisch [416],
denied in large part the motion as to Jeffrey Stec [417], and denied the motion as to Joseph
Walter [419].
                                                                                            4
    Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 5 of 24 PageID #:26612




summary judgment on all of these elements but argues that each is dispositive on its

own. (Dkt. 619-1 at 19). Toyo does not dispute that each of these elements is

dispositive on its own. (Dkt. 648 at 11). However, Toyo responds that Atturo’s motion

should be denied because Toyo has protectable trade dress rights in its OPMT tire

and Atturo infringed those rights.

                                         ANALYSIS

     “The Lanham Act permits a civil action against any person who uses ‘any word,

term, name, symbol, or device’ ‘in connection with any goods or services’ in a manner

which ‘is likely to cause confusion’ as to the source of those goods or services.” Bodum

USA, Inc. v. A Top New Casting Inc., 927 F.3d 486, 491 (7th Cir. 2019) (quoting 15

U.S.C. § 1125(a)(1)(A)). “As with any other trademark, infringement of a product’s

trade dress is actionable under the [Lanham] Act.” Id. Trade dress is the “the design

or packaging of a product that is so distinctive as to identify the manufacturer or

source.” Arlington Specialties, Inc. v. Urban Aid, Inc., 847 F.3d 415, 418 (7th Cir.

2017). However “product design almost invariably serves purposes other than source

identification.” Wal-Mart Stores, Inc. v. Samara Bros., 529 U.S. 205, 213, 120 S. Ct.

1339, 1344 (2000). For that reason “[t]he Supreme Court has cautioned against

overextending trade dress protection.” Flexible Steel Lacing Co. v. Conveyor

Accessories, Inc., 955 F.3d 632, 643 (7th Cir. 2020) (discussing the different aims of

trademark and patent law). 5


5 Toyo relies on AutoZone, Inc. v. Strick, 543 F.3d 923 (7th Cir. 2008), to argue that courts
should approach summary judgment in trademark infringement cases with great caution.
AutoZone is not instructive here because neither functionality or secondary meaning were at
issue in AutoZone. The Seventh Circuit has stressed that the bar for functionality is “so low
                                                                                           5
 Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 6 of 24 PageID #:26613




   A plaintiff claiming trade dress infringement must show that the trade dress is

non-functional, it acquired “secondary meaning,” and that the defendant is using the

trade dress in a way that is likely to cause confusion as to the source of the goods. See

Minemyer v. B-Roc Representatives, Inc., 678 F. Supp. 2d 691, 698 (N.D. Ill. 2009). In

this case Toyo claims that it owns a trade dress in “the overall visual appearance and

impression conveyed by the commercial Open Country M/T tire tread design.” (DSOF

Function. ¶5). The elements of that asserted trade dress are the three-dimensional

shoulder blocks, center blocks, grooves, stone ejectors, and sipes of the OPMT tread.

(Id. ¶6).

  I. Functionality

   “When the trade dress is unregistered (as [Toyo’s] is), the party seeking protection

has the burden to show it is not functional.” Arlington Specialties, 847 F.3d at 418. A

product feature is functional “if it is essential to the use or purpose of the article or if

it affects the cost or quality of the article…Even if a product feature does not satisfy

that definition, it can still be functional if it is a competitive necessity, that is, if its

exclusive use would put competitors at a significant non-reputation-related

disadvantage.” Id. at 419 (internal citations and quotations omitted). “Functionality

is a factual question, but the bar for functionality is so low that it can often be decided

as a matter of law.” Id. at 419–20 (internal citation omitted); see also Flexible Steel,

955 F.3d at 643.


that it can often be decided as a matter of law” (Arlington Specialties, 847 F.3d at 419-20),
and in trade dress cases generally the Seventh Circuit has repeatedly reminded district
courts about the Supreme Court’s cautioning “against overextending trade dress protection.”
Flexible Steel Lacing Co., 955 F.3d at 643.
                                                                                           6
    Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 7 of 24 PageID #:26614




     Factors informing whether a trade dress is functional include: “(1) the existence

of a utility patent, expired or unexpired, that involves or describes the functionality

of an item's design element; (2) the utilitarian properties of the item’s unpatented

design elements; (3) advertising of the item that touts the utilitarian advantages of

the item's design elements; (4) the dearth of, or difficulty in creating, alternative

designs for the item's purpose; [and] (5) the effect of the design feature on an item's

quality or cost.” Bodum, 927 F.3d at 492 (citation omitted). Atturo argues that Toyo

cannot meet its burden of proving the non-functionality of its asserted trade dress

because the OPMT tread design is essential to the use and purpose of the OPMT tire

and affects both the cost and quality of the tire.

      A. Utilitarian Properties of the Design

     Atturo relies on testimony from Toyo’s own witnesses and its unrebutted experts

to establish that the elements of Toyo’s tire tread design are essential to the tires’ use

and purpose. Specifically Atturo cites the testimony of (1) Toyo’s 30(b)(6) witness, (2)

two other Toyo witnesses with knowledge of the design and functionality of the OPMT

tread, and (3) Atturo’s unrebutted functionality expert Dr. Joseph Walter.

     Toyo’s Rule 30(b)(6) witness Amy Coleman 6 testified that the shoulder blocks,

center blocks, and grooves of the OPMT all “provide traction.” (DSOF Function. ¶¶18,




6Toyo produced Coleman, a Toyo Senior Director of Marketing, as its Rule 30(b)(6) witness
on multiple topics including the “alleged lack of functionality of the alleged OPMT trade
dress” and the “design and development of the Open Country M/T tire.” (DSOF Function.
¶¶11-12).


                                                                                        7
    Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 8 of 24 PageID #:26615




23, 28). 7 She testified that OPMT’s stone ejectors serve a purpose and “affect the

availability of the tread design of the OPMT to provide traction.” (Id. ¶34). Further,

she understood that the OPMT’s tread design with hook shape blocks gives superb

traction off-road and solid performance on pavement and the open scallop shoulder

blocks bite into the ground and help eject mud, snow, and rocks to maintain traction.

(Id. ¶54). Finally Coleman testified that “every element of the tread design of the

OPMT tire affects the tire’s ability to provide traction,” that “all” of the elements

“work together to provide traction for the OPMT,” and that there are no “elements of

the OPMT tread design that have no effect on the OPMT tire’s ability to provide

traction.” (Id. ¶41).

     Drew Dayton, a Toyo USA Product Engineer and Product Manager, testified that

the shape and size of the OPMT’s shoulder blocks affect how the tire provides traction




7 In a number of Toyo’s responses to Atturo’s functionality facts, Toyo admitted the witness
gave the cited testimony but responded, for example, that “Ms. Coleman did not testify that
the OPMT shoulder blocks are essential to provide the same or better traction than the
OPMT. Toyo admits that Ms. Coleman was a Rule 30(b)(6) designee on certain topics, but
denies that Ms. Coleman was a Rule 30(b)(6) designee on all topics. (See, e.g., Atturo’s Stmt.
re Secondary Meaning, ¶ 13.).” (Dkt. 629, ¶18). The Court is unclear what Toyo meant in
arguing that a witness did not testify that a feature of the asserted trade dress is essential
to provide the same or better traction than the OPMT tire. To the extent Toyo meant that
the feature is not “essential to the use or purpose of the article” that is only one part of the
test and the functionality test does not require the feature to be necessary for the product to
work or that the feature provide better functionality. The Court is also unclear why Toyo cites
to paragraph 13 of Atturo’s secondary meaning statement of facts. Toyo designated Coleman
as the 30(b)(6) witness on the “alleged lack of functionality of the alleged OPMT trade dress”
and the “design and development of the Open Country M/T tire.” (DSOF Function. ¶¶11-12).
The Court disregards Toyo’s objections because they contain vague legal argument and record
citations that do not support the objection. See Local Rule 56.1(b)(3) (requiring Toyo to
specifically respond to Atturo’s statements and in the case of disagreement, cite to specific
references in the record and other supporting materials); see also Curtis v. Costco Wholesale
Corp., 807 F.3d 215, 219 (7th Cir. 2015).
                                                                                              8
    Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 9 of 24 PageID #:26616




on various surfaces and in various environments. (Id. ¶19). 8 He testified that the

scalloped portion of the shoulder block improves the traction generated at the

shoulder, and because of the location of the shoulder blocks, a person “can mount [the

OPMT] on either side of the car in either direction.” (Id. ¶¶20-21). As for the center

blocks, Dayton testified that their shape and size affect how the tire provides traction

on various surfaces and in various environments, and a “function” of “the little

tapered scallops at the ends of the center hook blocks” can be to reduce irregular wear

or tear. (Id. ¶¶24-25). He testified that the shape and size of the OPMT’s grooves

affect the tire’s ability to provide traction in various environments. (Id. ¶29). In a

muddy environment, the grooves provide a place for the displaced mud so the tire can

“self clean” and then “grip again.” (Id. ¶30). The “void ratio” of the OPMT tread

pattern 9 provides “excellent self cleaning in mud and other loose surfaces.” (Id. ¶32).

Next, he testified, OPMT’s stone ejectors help eject debris when driving in various

environments. (Id. ¶35). Moving the stone ejectors from the groove would result in

the stone ejector not “perform[ing] its intended function.” (Id. ¶36). As for the sipes,

Dayton testified that they allow the tread blocks “to flex” and “relate to the tire’s

ability to provide traction” and “grip.” (Id. ¶38).




8 Toyo identified Dayton as knowledgeable on multiple topics including the “[d]esign and
development of [OPMT] tires which embody the OPMT Trade Dress,” the alleged “[l]ack of
functionality of OPMT Trade Dress,” and “[a]dvertising, marketing, and promotional efforts
directed to Toyo’s off-road tires.” (Id. ¶13).

9According to Dayton, the term “groove” refers to the “the same thing as void” and “the void
ratio of a tread pattern” is “the ratio of the surface area of the tread blocks to the groove or
void area.” (Id. ¶31).
                                                                                              9
 Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 10 of 24 PageID #:26617




     Regarding “the elements of the OPMT tread,” Dayton testified “they work together

to allow the tread to provide traction for the tire.” (Id. ¶42). He testified that the

OPMT tread pattern “performs many functions” and its design is a “contributing

factor” to the “many, many, many” examples of on-road driving characteristics of the

tire, such as “[r]ide quality, wet performance, dry performance, snow and ice

performance, noise, wear life, [and] rolling resistance.” (Id. ¶43). He further testified

that the OPMT’s “tread pattern affect[s]” its “on-road driving characteristics,”

performance, quality, and “off-road traction capabilities.” (Id. ¶58).

     Masaaki Ohara, a Toyo Tire Mold Design Engineering Manager, testified that

removing the center blocks would lead to more wear and possibly more noise. (Id.

¶26). 10 Ohara testified that “a tread pattern design affect[s] the dry grip,” “wet grip,”

“off-road traction,” “tread life,” “ride comfort,” “quiet ride,” and “fuel efficiency” of a

tire. (Id. ¶57). He testified that “it is difficult to change” the OPMT tread pattern

“without affecting performance whatsoever.” (Id. ¶44).

     All of this testimony, from Toyo’s own witnesses, establishes that the asserted

trade dress, both in its individual elements and as a whole, serves a utilitarian

purpose and impacts the quality of the tire. This testimony is consistent with Atturo’s

unrebutted tire functionality expert Dr. Walter. (Walter Expert Report, Exh. 1, Dkt.

619-7). Walter opined that each of the individual elements of the alleged trade dress

is utilitarian, not arbitrary. (DSOF Function. ¶16). He opined about the particular



10 Toyo identified Ohara as knowledgeable on multiple topics including the “[d]esign and
development of [OPMT] tires which embody the OPMT Trade Dress” and the alleged “[l]ack
of functionality of OPMT Trade Dress.” (Id. ¶15).
                                                                                        10
 Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 11 of 24 PageID #:26618




utilitarian functions of the shoulder blocks, center blocks, grooves, stone ejectors, and

sipes. (Id. ¶¶17, 22, 27, 33, 37). Walter further opined that the combination of

elements of Toyo’s asserted trade dress is utilitarian and there is nothing arbitrary

about the way each of the elements is assembled in the OPMT tread pattern. (Id.

¶40).

     In response, Toyo argues that the “inquiry is not whether tire treads perform a

function or whether aspects of the treads perform a function,” and the elements of its

trade dress and their combination “are not necessary for the tire” because there are

alternative designs for tire treads. (Dkt. 648 at 43-45). Toyo’s focus on what is

“necessary for the tire” (id. at 45) is misplaced. The functionality test asks whether a

feature “is essential to the use or purpose of the article or if it affects the cost or

quality of the article” or if it is a “competitive necessity.” Arlington Specialties, 847

F.3d at 419 (emphasis added). See also Eco Mfg. LLC. v. Honeywell Int'l, Inc., 357

F.3d 649, 654–55 (7th Cir. 2003) (“TrafFix rejected an equation of functionality with

necessity; it is enough that the design be useful.”) (citing TrafFix Devices, Inc. v. Mktg.

Displays, Inc., 532 U.S. 23, 121 S. Ct. 1255 (2001)); Jay Franco & Sons, Inc. v. Franek,

615 F.3d 855, 857 (7th Cir. 2010) (“a design that produces a benefit other than source

identification is functional.”); Specialized Seating, Inc. v. Greenwich Indus., LP, 616

F.3d 722, 727 (7th Cir. 2010) (“It looks the way it does in order to be a better chair,

not in order to be a better way of identifying who made it”). 11



11“If the product feature or design is functional under the Inwood formulation, then the court
need not proceed further to consider whether there is a non-reputation-related
disadvantage.” Flexible Steel, 955 F.3d at 644.
                                                                                           11
 Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 12 of 24 PageID #:26619




     Toyo relies on Bodum, 927 F.3d 486 but that case is distinguishable. First, as to

the utilitarian properties element, the Seventh Circuit found that it was reasonable

for the jury to conclude that the overall look of the Chambord frenchpress was

nonfunctional because plaintiff’s functionality expert testified about the design

elements’ nonutilitarian nature, and defendant’s expert agreed. Id. at 492-93. Thus

the evidence “support[ed] that the claimed Chambord features are ‘merely

ornamental’ and are not necessary to make the Chambord work better as a French

press coffeemaker.” Id. at 493. Here, there is no expert testimony rebutting Walter’s

opinions that the trade dress elements are functional/utilitarian. 12 That is in stark

contrast to Bodum where both parties’ experts agreed on the nonutilitarian nature of

the design elements. Here Atturo’s expert (the only expert) and Toyo’s own witnesses

agree that the claimed OPMT tread features make the OPMT work better as a tire.

Second, Bodum was an appeal from the denial of a post-trial motion for judgment as

a matter of law, after a jury had rendered a verdict in plaintiff’s favor. See Flexible

Steel, 955 F.3d at 648, n. 62 (disagreeing with plaintiff that Bodum was instructive

in part because it involved a different standard of review).

     Toyo asserts that there is “competing evidence” about functionality. (Dkt. 648 at

43). But Toyo does not identify any evidence showing that any of its claimed trade

dress features are merely “ornamental, incidental, or arbitrary.” Flexible Steel, 955



12Toyo did not serve any rebuttal expert report to Dr. Walter’s report. (DSOF Function. ¶8).
As described, supra, the Court excluded Toyo’s proffered non-functionality expert, Charles
Patrick, (DSOF Function. ¶10; Dkts. 629, 564), based on sanctions imposed for Toyo
attempting to revise the definition of the protected trade dress after the close of fact discovery.
(Dkt. 502).
                                                                                                12
 Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 13 of 24 PageID #:26620




F.3d at 650 (citation omitted). And Toyo’s argument about alternative designs is not

convincing in light of all of the evidence showing the functionality of the features. The

existence of alternative designs thus need not be considered. See Arlington

Specialties, 847 F.3d at 420.

    B. Advertising

   To consumers Toyo describes the OPMT as an “Off-Road Maximum Traction Tire”

with a number of “features” and “benefits” and a tread design that among other things

delivers “excellent off-road traction and great on-road performance.” (DSOF

Function. ¶¶59, 60). Atturo relies on Toyo’s website advertisements going back to

2003 identifying these “features and benefits” of the tread design in terms of its grip,

traction, stable ride, and performance. (Id. ¶¶48, 51-53). Toyo’s website previously

included a video identifying elements of the OPMT tread pattern and stating the

“tread pattern features Toyo’s attack design with open hook shaped tread blocks that

span over the tire shoulder helping to eject mud, snow, and rocks while maintaining

traction,” the design “reduces on-road pattern noise,” and the sipes “help maintain

grip on wet surfaces.” (Id. ¶62).

   In 2012, Toyo released an iPad app that contained multiple statements about

“features” and “performance details” of the OPMT including its “Aggressive, Attack

Tread Design” that “[d]elivers excellent offroad traction and great on-road

performance,” and referred to the tread elements lowering noise, providing “a smooth

and stable ride,” and maintaining grip on wet surfaces. (Id. ¶63). In 2015, Toyo’s

“consumer facing website” identified elements of the OPMT tread pattern in blue



                                                                                      13
 Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 14 of 24 PageID #:26621




highlighting and linked the highlighted elements to the statements such as: “Attack

tread design with hook-shaped blocks gives superb traction off-road and solid

performance on pavement” and the shoulder blocks “bite into the ground and help

eject mud, snow, and rocks to maintain traction.” (Id. ¶55). In press releases, Toyo

touted that OPMT’s tread “optimize[s] traction,” “ensures a solid grip,” and “deliver[s]

superior traction and handling both on and off-road.” (Id. ¶66). Toyo’s product

brochures contained multiple statements including that the tread design provided

“traction performance” and “stable ride.” (Id. ¶¶69-70).

     Toyo witness Dayton testified that the phrase “[a]ggressive attack tread design

with hookshaped blocks” is Toyo’s “way of describing the overall look of the tread

design” and how it has “the performance benefit” of “all-around traction.” (Id. ¶49).

“Attack design”, he said, is a marketing term Toyo uses to describe the OPMT tread

pattern and to explain “how the aggressive appearance of the tire relates to attacking

the – whatever surface you’re driving on.” (Id. ¶50). Thus Toyo’s own witness testified

that the marketing term to describe the tread design, “aggressive”, specifically

referred to how the tire “attack[s]” the surface—a functional benefit. 13

     In addition to this evidence are the expert reports of Walter and Rindfleisch.

Walter opined that Toyo’s advertising, marketing, and promotional materials

discussed the advantages of the asserted OPMT trade dress in terms of performance



13Toyo’s argument about the advertisements might have been more persuasive if the trade
dress at issue were the two-dimensional surface layer, but the trade dress includes the “three-
dimensional shoulder blocks, center blocks, grooves, stone ejectors, and sipes” and there is no
dispute that the function of the shoulder blocks and center blocks and grooves is better road
performance.
                                                                                            14
 Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 15 of 24 PageID #:26622




characteristics. (Id. ¶45). He opined that Toyo’s print advertisements for the OPMT

discussed the utilitarian advantages of the alleged trade dress and promoted the

performance attributes of the tread pattern. (Id. ¶72). The same was true for

magazine articles about the OPMT tire, some featuring information that originated

with Toyo. (Id. ¶74). Similarly Rindfleisch opined that the advertising, marketing,

and promotional materials for the OPMT tout the utilitarian advantages of Toyo’s

asserted trade dress. (Id. ¶46; see also Rindfleisch Expert Report, Exh. 2, Dkt. 619-

8). Rindfleisch analyzed the “45 unique [OPMT] ads in Toyo’s production” and opined

that Toyo’s print ads from 2003 to 2015 overwhelmingly promoted the performance

benefits of the alleged trade dress. (Id. ¶71). 14

      All of this evidence shows that Toyo’s advertisements touted the functionality of

its asserted trade dress. See Franek, 615 F.3d at 859 (evidence of towel’s functionality

bolstered by advertisements highlighting functional aspects of towel design). In

response, Toyo does not cite to any testimony but relies on two of its ads and an ad

by Atturo for its Trail Blade M/T. (Dkt. 648 at 49-50). As to the latter category, Toyo

cites no authority for the proposition that the Court should analyze Atturo’s

advertisements for its tire to determine whether Toyo’s claimed trade dress is

functional. Toyo otherwise asserts “many advertisements … focus on the aesthetics”,

but cites to only two. (Dkt. 468 at 50). But expert Rindfleisch analyzed these two ads,

along with 43 others, and concluded that Toyo’s ads overwhelmingly promoted the

performance benefits of the tread. (DSOF Function. ¶71). Indeed the text of the first



14   Toyo did not serve a rebuttal expert report to Dr. Rindfleisch’s report. (Id. ¶9).
                                                                                          15
 Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 16 of 24 PageID #:26623




ad Toyo relies on states in part that “rock crawling is all about big traction and big

clearance…our vice-gripping Open Country’s [are] perfect for your ascent to the top.”

(see Dkt. 648 at 50). The second ad tells the consumer that OPMTs are “specially

engineered to provide huge ground clearance, load-carrying capacity and off-road

traction.” (Id.).

   Therefore Toyo’s characterization that its ads display the “aesthetics” is belied by

the text of the ads and its own witness’s testimony. Toyo cannot create an issue of

fact with argument in its brief where the unrebutted opinions of Atturo’s two experts

was that Toyo’s ads promote the utilitarian and performance benefits of the tread

design. See Georgia-Pac. Consumer Prod. LP v. Kimberly-Clark Corp., 647 F.3d 723,

730 (7th Cir. 2011) (ads did not create genuine issue of material fact where ads linked

to functional benefits).

     C. Cost and Quality

   Atturo next argues that Toyo’s asserted trade dress contributes to both the quality

and cost of Toyo’s OPMT tire. Atturo relies on expert Walter’s opinion that Toyo’s

asserted trade dress affects the quality and cost of the OPMT tire; and the elements

of the asserted trade dress, individually and in combination, impact the OPMT tire’s

performance, which in turn impacts the tire’s quality and costs of manufacture,

distribution, and ownership. (DSOF Function. ¶77). He opined that “compared to

tires with asymmetrical and directional tread patterns,” “the symmetrical and non-

directional nature of the alleged OPMT trade dress” reduces: (1) manufacturing costs,

because “[o]nly one mold, rather than two different molds, is required to manufacture



                                                                                    16
 Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 17 of 24 PageID #:26624




the OPMT”, (2) “distribution costs because distributors only need to match up and

store one set of four tires, rather than two separate sets of two tires”, and (3)

ownership costs “because the OPMT tire can be mounted on either side of the vehicle

and rotated in several patterns,” which “promotes even tread wear and longer tread

life.” (Id. ¶78). He also opined that “[t]he OPMT’s alternatingly paired scalloped

shoulder blocks also decrease manufacturing costs because they require less rubber

than other shoulder blocks.” (Id. ¶79). And as discussed Dayton testified that the

OPMT tread pattern impacts ride quality. (Id. ¶¶43, 58).

     With regard to quality, Toyo responds that other tires perform equally or better

in certain categories of performance. However the test is not whether other tires

perform better than OPMT, but “the effect of the design feature on an item’s quality

or cost.” Georgia-Pac., 647 F.3d at 728. See also Arlington, 847 F.3d at 420 (“These

different design features present alternative functional designs with different

advantages and disadvantages that have nothing to do with the source of a particular

product…the right question is whether the design feature affects product quality or

cost or is ‘merely ornamental.’”). As to cost, Toyo contends that the OPMT is not

cheaper to make than other tires. Toyo relies on the declaration of Masaaki Ohara

that was submitted in Toyo’s litigation in California. TSAF ¶¶46-47; Dkt. 639-1. 15

Toyo submitted the Ohara declaration in a case against a different competitor, CIA,



15Toyo also cites to a portion of Dr. Walter’s deposition where he was asked about the “two-
dimensional surface configuration trade dress”, which is not the trade dress in this case, and
was asked about excluded expert testimony from Charles Patrick. TSAF ¶46. Toyo’s reliance
on these excerpts does not create a genuine issue of fact about the functionality of its asserted
trade dress in this case.
                                                                                              17
 Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 18 of 24 PageID #:26625




in the Central District of California in August 2016 – four months after discovery

closed in this case. It will not be considered here. Toyo’s continued attempt to rely on

the California case is improper as that case involved a different trade dress and

different defendants. See e.g. Dkt. 502 at 16 (“the determination by the district judge

in California has little bearing on how Toyo described the relevant trade dress during

the discovery period in this case.”).

   Based on the unrebutted expert testimony that the asserted trade dress elements

impact the quality and cost of the OPMT tire and the testimony of Toyo’s witness,

Dayton, Toyo’s arguments do not create a genuine issue of fact and this factor weighs

in Atturo’s favor.

    In sum, the Court finds that the utilitarian properties of the design, Toyo’s

 advertising, and impact on quality and cost—establish that there is no disputed fact

 that the asserted trade dress is functional. The Court need not consider other

 factors. See Flexible Steel, 955 F.3d at 645, n. 44 (“Nothing in [Georgia-Pacific]

 requires a court to consider every single [functionality] factor in any given case.”).

 The Court finds summary judgment in favor of Atturo is appropriate.

    D. Utility Patents and Alternate Designs

   Although the Court need not proceed further it notes that the factor, the existence

of utility patents, would favor Atturo as well. A utility patent is “strong evidence of

functionality.” Flexible Steel, 955 F.3d at 648. Expert Walter opined that the elements

of Toyo’s asserted OPMT trade dress are discussed in various utility patents and that

existing utility patents describe the usefulness of Toyo’s asserted OPMT trade dress.



                                                                                     18
 Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 19 of 24 PageID #:26626




(DSOF Function. ¶¶75-76). Again, there is no rebuttal to Walter’s report (Id. ¶8).

Other than broadly arguing there are “no utility patents covering [the trade dress]”

(Dkt. 648 at 48), Toyo does not address the specifics of Walter’s opinion or of the

patents he reviewed as it relates to Toyo’s asserted trade dress. 16

     Finally, because Atturo has established the functionality for all the reasons

already discussed, the Court need not consider alternative designs. See Flexible Steel,

955 F.3d at 644 (“evidence of the availability of alternative designs fails to create a

factual issue of functionality once the asserted trade dress is shown to be functional

by other evidence”); Arlington Specialties, 847 F.3d at 419-20.

     II. Secondary Meaning

     The Court will address secondary meaning even though it need not do so since

functionality has been established. TrafFix, 532 U.S. at 33. “A secondary meaning is

a link in the minds of consumers between the marked item and its source…[It] exists

when consumers have come to ‘uniquely associat[e]’ the mark with a single maker.”

Uncommon, LLC v. Spigen, Inc., 926 F.3d 409, 424 (7th Cir. 2019) (internal citation

omitted). A mark develops secondary meaning when its “primary significance” is “to

identify the source of the product rather than the product itself.” Wal-Mart Stores,

529 U.S. at 211 (quoting Inwood Labs., Inc. v. Ives Labs., Inc., 456 U.S. 844, 102 S.

Ct. 2182 (1982)).


16Toyo’s other argument is that there are design patents on tire tread designs generally (and
that Atturo has obtained such design patents). But Toyo does not have a design patent on the
asserted trade dress in this case and Toyo does not otherwise explain how that general
observation shows that its claimed trade dress is not functional. See Georgia-Pac., 647 F.3d
at 729 (“like a trademark, design patents do not preclude a finding of functionality”). Toyo’s
claim for design patent infringement was dismissed with prejudice in 2014. (Dkts. 26, 38).
                                                                                           19
 Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 20 of 24 PageID #:26627




   Secondary meaning “can be established through direct consumer testimony,

consumer surveys, length and manner of use, amount and manner of advertising,

volume of sales, place in the market and proof of intentional copying.” Spraying Sys.

Co. v. Delavan, Inc., 975 F.2d 387, 393 (7th Cir. 1992). “Consumer testimony and

consumer surveys are the only direct evidence on this question...[t]he other factors

are relevant in a more circumstantial fashion.” Int'l Kennel Club of Chicago, Inc. v.

Mighty Star, Inc., 846 F.2d 1079, 1085 (7th Cir. 1988) (citation omitted). To prove

secondary meaning or lack thereof, “one of the more ‘helpful’ means [is] a consumer

survey.” Uncommon, 926 F.3d at 424.

   As an initial matter, the Court agrees with Atturo that Toyo ignores Supreme

Court precedent by arguing that it must show that its “asserted trade dress is either

inherently distinctive or has acquired secondary meaning.” (Dkt. 648 at 30, emphasis

in original). In 2000, the U.S. Supreme Court in Wal-Mart Stores held that “in an

action for infringement of unregistered trade dress under § 43(a) of the Lanham Act,

a product’s design is distinctive, and therefore protectible, only upon a showing of

secondary meaning.” 529 U.S. at 216. Toyo does not dispute that its asserted trade

dress is unregistered; therefore it must demonstrate secondary meaning.

   Atturo argues that Toyo cannot meet its burden of proving that its asserted trade

dress acquired secondary meaning by the time Atturo began using its alleging

infringing tire in 2012. Atturo’s expert Dr. Stec opined that “Toyo’s alleged trade

dress does not have secondary meaning” because his consumer survey showed that

0% of the respondents believed that Toyo’s OPMT tires come from a single source.



                                                                                  20
 Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 21 of 24 PageID #:26628




(DSOF Sec. Mean. ¶25). See Uncommon, 926 F.3d at 425 (consumer recognition

between 50 percent and 37 percent generally sufficient to show secondary meaning,

lesser percentages are insufficient) (citation omitted). Toyo did not serve a rebuttal

expert report to Stec’s report, and the Court excluded Toyo’s proffered secondary

meaning experts. (DSOF Sec. Mean. ¶¶18-19).

   Nevertheless Toyo contends that secondary meaning can be found in evidence of

intentional copying by Atturo; the high volume of sales of the OPMT; evidence of

OPMT’s place in the market and the fact that it has been on the market over 17 years;

display of the trade dress in Toyo ads and the amount of advertising; and consumer

testimony. Without any consumer survey, the only other “direct” evidence Toyo could

offer would be consumer testimony.

   Toyo presents the following “direct evidence indicating that consumers associate

the [OPMT] with a single source (Toyo)”: (1) two D&K family members expressed that

the Atturo Trail Blade M/T looks like a replica of the OPMT; (2) an individual on

social media associated the Trail Blade M/T with Toyo (not Atturo); and (3) a

consumer and an employee of Discount Tire associated the Trail Blade M/T with Toyo

(not Atturo). (Dkt. 648 at 42). The May 2012 email from the two D&K family members

in fact refers to a tire that is not an Atturo tire. (Dkt. 650). As to the other evidence,

the individual social media post was made in 2015 and the Discount Tire employee’s

comment was from 2014. (TSAF ¶¶ 28-29). Toyo does not dispute that it must show

the trade dress acquired secondary meaning by the 2012, time Atturo began using its

alleging infringing tire. See 2 McCarthy on Trademarks and Unfair Competition §



                                                                                       21
 Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 22 of 24 PageID #:26629




15:4 (5th ed.). Toyo provided no affidavits from any consumers. See Competitive Edge,

Inc. v. Staples, Inc., 763 F. Supp. 2d 997, 1014 (N.D. Ill. 2010), aff'd, 412 F. App'x 304

(Fed. Cir. 2011).

   As to Toyo’s proffered circumstantial evidence of secondary meaning, it is limited

and does not overcome Atturo’s unrebutted consumer survey. Toyo asserts that

Atturo’s e-mails show intentional copying because they indicate Atturo it sought to

capture the “aggressive” look of Toyo’s trade dress in its own tire tread. (TSAF ¶¶ 16-

20). “Copying is only evidence of secondary meaning if the defendant’s intent in

copying is to confuse consumers and pass off his product as the plaintiff’s… copying

of the ‘advantages that this product enjoyed’ does not support an inference that any

of the copied features possessed secondary meaning.” Thomas & Betts Corp. v.

Panduit Corp., 65 F.3d 654, 663 (7th Cir. 1995). The Court agrees with Atturo that

Toyo has provided no evidence that Atturo intended to pass off its Trail Blade M/T

tire as Toyo’s. One of the emails relied on by Toyo refers to tire styles from two

companies other than Toyo that Atturo was reviewing for its tire. (TSAF ¶ 16). And

none of emails demonstrate any intent by Atturo to confuse consumers and pass of

its product as Toyo’s. Cf. Weber-Stephen Prod. LLC v. Sears Holding Corp., 2015 WL

5161347, at *3 (N.D. Ill. Sept. 1, 2015) (intentional copying demonstrated in internal

emails stating defendants’ intent to “create[] a grill that the fit, feel and finish will

make the customer think of the market share leader, Weber, but at a lower price.”).




                                                                                       22
 Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 23 of 24 PageID #:26630




     Toyo’s remaining arguments are about its high volume of sales of the OPMT, place

in the market and advertising. 17 These arguments cannot overcome “one of the more

‘helpful’” pieces of evidence (Uncommon, 926 F.3d at 424)—the unrebutted consumer

survey showing 0% of respondents believed that OPMT tires came from a single

source. See id. at 425 (even assuming manner and length of use favored plaintiff, the

only direct evidence, the consumer survey, showed the majority of consumers did not

associate “capsule” with one cellphone-case maker).

     Because Toyo has failed to meet its burden as to non-functionality and secondary

meaning, the Court will not address likelihood of confusion. See e.g., Minemyer, 678

F. Supp. 2d at 707. Finally, the finding that Toyo’s asserted trade dress is functional

means that Toyo cannot prevail on its Illinois Deceptive Trade Practices Act claim

against Atturo. See Gimix, Inc. v. JS & A Grp., Inc., 699 F.2d 901, 908 (7th Cir. 1983);

Flexible Steel Lacing Co. v. Conveyor Accessories, Inc., 2019 WL 1958697, at *9 (N.D.

Ill. May 20, 2019).

                                       CONCLUSION

     For the stated reasons, Atturo’s motion for summary judgment [619] is granted on

the grounds that Toyo’s asserted trade dress is functional and Toyo has failed to

establish secondary meaning. Toyo’s Count II (Lanham Act trade dress infringement)

and Count VI (IDTPA violation) are dismissed with prejudice.




17Toyo’s reliance on Illinois Tamale Co. v. El-Greg, Inc., 2019 WL 4395139 (N.D. Ill. Sept. 13,
2019) is not persuasive. Decided on post-trial motions following a jury trial, plaintiff’s expert
testified that forty-two percent of participants in the survey stated that defendant’s product,
Chili Cheese Puffs, was from plaintiff’s company. Toyo provides no such evidence.
                                                                                              23
Case: 1:14-cv-00206 Document #: 661 Filed: 02/09/21 Page 24 of 24 PageID #:26631




   Judgment is entered in favor of both Defendant Atturo Tire Corporation and

Defendant Svizz-One Corporation Ltd. and against Plaintiffs Toyo Tire Corporation

and Toyo Tire U.S.A. Corporation on Counts II and VI.




                                          E N T E R:


Dated: February 9, 2021

                                          MARY M. ROWLAND
                                          United States District Judge




                                                                              24
